1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   GARY SIFUENTES, on behalf of           No. 2:20-cv-00052 WBS KJN
     himself and all others similarly
13   situated,

14               Plaintiff,                 ORDER RE: MOTION TO REMAND
15       v.

16   ROOFLINE, INC. d.b.a. ROOFLINE
     SUPPLY & DELIVERY, an Oregon
17   corporation; and DOES 1 through
     100, inclusive,
18
                 Defendant.
19

20
                                ----oo0oo----
21
              Plaintiff Gary Sifuentes filed this class action
22
     against defendant Roofline, Inc. (“Roofline”) in Sacramento
23
     County Superior Court alleging various violations of the
24
     California Labor Code.   (Compl. (Docket No. 1-1, Ex. A).)
25
     Defendant removed the action to this court pursuant to the Class
26
     Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d).      (Notice of
27
     Removal (Docket No. 1).)   Before the court now is plaintiff’s
28
                                        1
1    motion to remand for failure to meet the required amount in

2    controversy.   (Docket No. 9.)     Because of the current situation

3    with regard to the Coronavirus and this court’s General Orders

4    relating thereto, the court decides the motion without oral

5    argument.

6    I.     Background

7                Defendant employed plaintiff as a non-exempt

8    driver/mover in Sacramento for over ten years.       (Compl. ¶¶ 4,

9    13.)   Plaintiff brings this action on behalf of current and

10   former non-exempt California-based employees from November 27,

11   2015 to the date of final judgment.      (Compl. ¶ 25.)   Plaintiff

12   alleges seven causes of action in connection with his complaint:

13   (1) failure to pay overtime wages (Labor Code §§ 204, 510, 558,

14   1194, 1198); (2) failure to provide meal periods (Labor Code §§

15   226.7, 512); (3) failure to provide rest periods (Labor Code §

16   226.7); (4) failure to provide wages due at separation of

17   employment (Labor Code §§ 201-203); (5) failure to provide

18   accurate itemized wage statements (Labor Code § 226); (6) failure

19   to reimburse necessary business expenses (Labor Code §§ 2802-

20   2804); and (7) violation of California’s Business & Professions
21   Code § 17200, et seq.    Defendant filed a notice of removal based

22   on CAFA on January 6, 2020.      (Docket No. 1.)

23   II.    Discussion

24               “Congress designed the terms of CAFA specifically to

25   permit a defendant to remove certain class or mass actions into

26   federal court.”     Arias v. Residence Inn by Marriott, 936 F.3d
27   920, 924 (9th Cir. 2019) (internal citations omitted).       It was

28   intended to be interpreted “expansively.”      Id.   However, certain
                                         2
1    threshold requirements, such as the amount in controversy, must

2    still be met.      “CAFA provides the federal district courts with

3    ‘original jurisdiction’ to hear a ‘class action’ if the class has

4    more than 100 members, the parties are minimally diverse, and the

5    ‘matter in controversy exceeds the sum or value of $5,000,000.’”

6    Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 592 (2013)

7    (citing 28 U.S.C. § 1332(d)(2), (d)(5)(B)).

8                To determine the amount in controversy, the court must

9    first look to the complaint.     Ibarra v. Manheim Invs., Inc., 775

10   F.3d 1193, 1197 (9th Cir. 2015).        Here, the complaint does not

11   allege a specific amount of damages.       Instead, it merely states

12   that the amount in controversy for the plaintiff and the class

13   members “in aggregate, is less than $5,000,000.”       (Compl. ¶ 8.)

14   Where, as here, the plaintiff “affirmatively states that the

15   amount in controversy does not exceed $5 million,” a removing

16   defendant “has the burden to put forward evidence showing that he

17   amount in controversy exceeds $5 million . . . and to persuade

18   the court that the estimate of damages in controversy is a

19   reasonable one.”     Ibarra, 775 F.3d at 1197.    This includes

20   affidavits, declarations, or “other summary-judgment-type
21   evidence relevant to the amount in controversy at the time of

22   removal.”    Id.

23               Defendant submitted a declaration from Carla Elliot,

24   Manager of Payroll Services for defendant Roofline’s payroll

25   services, SRS Distribution, Inc. in support of its motion to

26   remand.     (See Decl. of Carla Elliot (“Elliot Decl.”) (Docket No.
27   1-3).)    Elliot declared that, based on Roofline’s records, the

28   putative class is composed of approximately 436 members who
                                         3
1    “worked at least the approximate of 16,280 workweeks, consisting

2    of an average of five (5) days per week, either (8) hours per

3    day, during the [relevant] period.”      (Id. ¶¶ 4-5.)    According to

4    Elliot’s review, class members would have received an average

5    base hourly rate of $19.21.    (Id.)    Per the records, at least 348

6    putative class members were terminated from November 27, 2016 to

7    January 2020, and at least 227 putative class members were each

8    issued at least 41 wage statements for the applicable pay periods

9    from November 27, 2018 to the present.       (Id. ¶¶ 7-8.)

10             Defendants used those numbers to ascertain the maximum

11   amount plaintiffs could seek to recover by calculating what the

12   penalties would be if a violation occurred every work day of

13   every pay period for every employee during the relevant time

14   period.   Consequently, defendant estimates plaintiff could claim

15   $1,563,694 in unpaid meal premiums, $1,563,694 in unpaid rest

16   premiums, $1,604,419 in waiting time penalties, $1,246,650 in

17   wage statement penalties, and $1,494,614 in attorneys’ fees,

18   bringing the amount in controversy to $7,473,071.        (Notice of

19   Removal at 7.)   But when a party relies on a chain of reasoning

20   that includes assumptions, those assumptions must be reasonable.
21   Ibarra, 775 F.3d. at 1199.    While “[a]n assumption may be

22   reasonable if it is founded on the allegations of the complaint,”

23   the Ninth Circuit has suggested “assum[ing] a violation rate of

24   100% may or may not [be] valid.”       Arias, 936 F.3d at 925.

25             In Arias, the Ninth Circuit found Marriott’s removal

26   calculation reasonable because it did not assume the maximum
27   violation unless the complaint specifically used all-encompassing

28   language, such as “not one.”    Id. at 926.    For example, when
                                        4
1    plaintiffs claimed defendants “routinely” failed to pay

2    compensation for missed rest and meal breaks, Marriott assumed

3    they missed 1 rest break per week, and calculated the amount in

4    controversy accordingly.   Id.   Conversely, Marriott used the

5    maximum amount when the plaintiff’s complaint said “not one” of

6    the wage statements complied with the Labor Code.        Id.

7              Here, defendant relied upon the broad language in the

8    complaint (e.g., “at all relevant times” references to

9    “policies/practices”) to justify using the maximum potential for

10   violation to calculate the amount in controversy.        (Opp. at 6-8,

11   ¶¶ 15-16, 19, 23.)   To calculate the amount recoverable for

12   unpaid meal and rest period pay, defendant took $19.21 (the

13   average base hourly rate for putative class members during the

14   four-year period) and multiplied that by 5 (five un-provided meal

15   periods per work week) and then multiplied that by 16,280 (weeks

16   worked by putative class during the applicable four-year period)

17   to arrive at $1,563,694.   (Opp. ¶¶ 15-16.)       Defendant engaged in

18   a similar calculation for waiting time penalties and wage

19   statement violations, bringing the total amount in controversy to

20   $5,978,457.   (Id. ¶¶ 19, 25-26.)       Finally, without providing
21   evidence, defendant argues it is “not uncommon” for a requested

22   attorney fee award to be around 25% of the total recovery, adding

23   an additional $1,494,614 to its total amount in controversy.

24   (Id. ¶ 27.)

25             While the Ninth Circuit has allowed defendants to rely

26   on maximum assumptions in limited instances, here, defendants
27   lack the level of specificity required to do so.        In LaCross v.

28   Knight Transportation, Inc., 775 F.3d 1200 (9th Cir. 2015), the
                                         5
1    Ninth Circuit found defendant’s use of the maximum assumption was

2    reasonable after the defendant included all fuel costs during the

3    class period in its calculation of the amount in controversy.

4    775 F.3d at 1203.    But here, to arrive at the amount in

5    controversy, defendant relies on calculations based on averages

6    rather than concrete costs.    (Opp. ¶¶ 15-16, 19, 23, 25-26, 27.)

7    While defendant need not “provide evidence proving the

8    assumptions correct,” the assumed rate of violations must have

9    “some reasonable ground underlying them.”    Arias, 936 F.3d at

10   925-27 (quoting Ibarra, 775 F.3d at 1199) (internal quotations

11   omitted).   These maximum assumptions fall short of the Ninth

12   Circuit’s guidance for reasonability.    See id. at 925-27.

13   Accordingly, the defendant has failed to produce appropriate

14   evidence to support its amount in controversy calculation, and it

15   cannot avail itself of this court’s jurisdiction.

16               IT IS THEREFORE ORDERED that plaintiff’s motion to

17   remand (Docket No. 9) be, and the same thereby is, GRANTED;

18               AND IT IS FURTHER ORDERED that this action be, and the

19   same hereby is, REMANDED to the Superior Court of the State of

20   California, in and for the County of Sacramento.
21   Dated:   March 18, 2020

22

23

24

25

26
27

28
                                       6
